DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on January 12th, 2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/19 and 3/24/2020 have been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US Patent Publication No. 2018/0130420; hereinafter Gao) in view of Xiang et al. (US patent Publication No. 2017/0221418; hereinafter Xiang).
With reference to claim 1, Gao discloses a pixel circuit (P1, P2) (see Figs. 1, 4), comprising:
	a data writing module (103, T3), a driving transistor (105, MD), a light-emitting control module (104, T5), a light-emitting device (106, D), a first initialization module (101, T1), a second initialization module (101, T6), and a reset module (102, T3), wherein:
	the data writing module (103, T3) is configured to transmit a data signal voltage (Vdata) to the driving transistor (105, MD) in response to a current-stage scan signal (S2) (see paragraph 26);

	a voltage of a first terminal (PVDD) of the driving transistor (105, MD) is greater than a voltage of a second terminal (PVEE) of the driving transistor (105; MD) (see paragraphs 28, 31);
	the light-emitting control module (104, T5) is coupled between a first power source voltage signal terminal (EVDD) and a first terminal of the light-emitting device (106, D) and configured to provide a driving current to the light-emitting device through the driving transistor (103, MD) in response to a current-stage light-emitting signal (EMIT1) (see paragraph 27);
	the light-emitting device (106, D) is configured to emit light in response to the driving current generated by the driving transistor (103, MD) (see paragraph 29);
	the first initialization module (101, T1) is electrically connected to a gate of the driving transistor (105, MD) and configured to provide a first initialization voltage (Vref) to the gate of the driving transistor (103, MD) in response to a previous-stage scan signal (S1) (see paragraph 22); 
	the second initialization module (101, T1) is electrically connected to the first terminal of the light-emitting device and configured to provide a second initialization voltage to the first terminal of the light-emitting device (in teaching node 4; see paragraph 27).
	While disclosing all that is required as explained above, Gao fails to disclose the reset module or the enable signal as recited.

	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a reset module and enable signal similar to that which is taught by Xiang to be carried out in a device similar to that which is taught by Gao to thereby improve overall quality of the display panel by reducing carrier mobility of the driving transistor (see Xiang; paragraph 4).

	With reference to claim 4, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Xiang further discloses that the reset module (22, M1) is configured to cause the voltage of the second terminal of the driving transistor (DT) to be greater than the voltage of the first terminal of the driving transistor in response to the current-stage reset signal (see paragraph 88).

With reference to claim 7, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a  fifth transistor (T1, T6), wherein: a gate of 

With reference to claim 8, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Xiang further discloses that the second initialization terminal (13, M3) comprises: a sixth transistor (M3), wherein: a gate of the sixth transistor is electrically connected to one of the first control signal terminal and a second control signal terminal (scan2); a first terminal of the sixth transistor is electrically connected to a second initialization voltage terminal (see paragraph 30); a second terminal of the sixth transistor is electrically connected to the first terminal of the light-emitting device (D1); and a previous-stage scan signal is transmitted to the gate of the sixth transistor through one of the first control signal terminal and the second terminal (scan 2) electrically connected to the gate of the sixth transistor (see paragraph 38; Fig. 2).

With reference to claim 9, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses that the data writing module (103) comprises: a seventh transistor (T5); and an eighth transistor (T4), wherein: when the driving transistor is a P-type transistor (see paragraph 70), a gate of the seventh transistor (T5) is electrically connected to a second control signal terminal (S3), a first terminal of the seventh 

With reference to claim 10, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses that the light-emitting control module (104) comprises: a ninth transistor (T4); and a tenth transistor (T5), wherein: a gate of the ninth transistor is electrically connected to a light-emitting control terminal (EMIT), 

a gate of the tenth transistor is electrically connected to the light-emitting control terminal (EMIT); a first terminal of the tenth transistor is electrically connected to the second terminal of the driving transistor (Md); a second terminal of the tenth transistor is electrically connected to the first terminal of the light-emitting device (D); and the current-stage light-emitting signal is transmitted to the gate of the ninth transistor and the gate of the tenth transistor through the light-emitting control signal terminal, respectively (see paragraph 43, Fig. 12).

With reference to claim 11, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a capacitive device (C), wherein: when the driving transistor is a P-type transistor (see paragraph 70), a first plate of the capacitive device is electrically connected to the first power source signal line (PVDD), and a second plate of the capacitive device is electrically connected to the gate of the driving transistor (Md) (see Fig. 1); and when the driving transistor is an N-type transistor (see paragraph 70), a first plate of the capacitive device is electrically connected to the second terminal of the driving transistor, and a second plate of the capacitive device is electrically connected to the gate of the driving transistor (see paragraph 70; Fig. 1).

	With reference to claim 12, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses


With reference to claim 13, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses
when the driving transistor is an N-type transistor (see paragraph 70), a first terminal of the driving transistor is a drain of the driving transistor and a second terminal of the driving transistor is a source of the driving transistor; and when the driving transistor is a P-type transistor, a first terminal of the driving transistor is a source of the driving transistor and a second terminal of the driving transistor is a drain of the driving transistor (see paragraph 70).

With reference to claim 14, Gao and Xiang disclose all that is required as explained above according to claim 1, wherein Gao further discloses a display panel comprising the plurality of pixel circuits (see paragraph 20, Fig. 3).


Allowable Subject Matter
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: While the cited references, Gao and Xiang, disclose the features of the claims, the references fail to disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While the references disclose the reset module as explained there fails to be disclosure of the reset module connected to the driving transistor and composed of a third and fourth transistor having the connections as recited.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AN et al. (USPGPub2016/0111484) discloses an OLED display having a pixel circuit arrangement similar to that which is claimed and includes a first and second initialization transistors (T4, T7) (see paragraphs 69-82; Fig. 2).
ZHOU et al. (USPGPub2018/0166025) discloses a pixel circuit for a display panel including a first and second initialization modules (2-3) (see paragraphs 30-46; Figs. 1-4).
CHEN et al. (USPGPub2017/0162115) discloses an active matrix organic light emitting diode display device that uses light emitting diodes or microLEDs (see paragraph 59).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






								/ADE/                                                                    Examiner, Art Unit 2625                                                                                                                                    /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625